DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 10, 17-19, 21, and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Moss (GB 2076523).
Moss shows a method for storing energy comprising:  providing an absorbent reservoir 22 containing a working fluid (water) that is chemically absorbed by an absorbent 21; desorbing the working fluid from the absorbent in and endothermic process; and condensing the working fluid via a condenser 15 in an exothermic process and transferring the condensed working fluid to a working fluid reservoir under pressure (pressure is required to transfer the fluid to the reservoir); wherein at least some of the heat generated during the condensing step is recycled to drive the desorbing step (see page 4, paragraph 3 of the translated version), wherein the condenser is part of the desorbing step.  Regarding claims 2 and 19, the working fluid is water (Abstract).  Regarding claims 3 and 6, the working fluid is ammonia.  Regarding claims 4 and 21, the absorbent comprises an activated carbon (charcoal, see Abstract).  Regarding claims 10 and 27, the condensing step uses a heat exchanger (which is the condenser).  Regarding claim 17, the method also comprises using an outside heat source (from solar panels, see page 4, paragraph 4 in the translated version).  The combination of the system and the methods as recited in claim 18 is shown by Moss as stated above, since Moss shows the methods and the system components required to carry out the methods.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Beveridge.
Beveridge teaches an energy storage system comprising an absorbent of ammonia (column 4, lines64-66, which is well known for its effectiveness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made was made to have used ammonia as the absorbent since ammonia is effective as an absorbent as taught by Beveridge.
5.	Claims 6-9, 15, 16, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moss.
The use of ammonia or other materials as recited in claims 6, 8, 20, 23, and 25 as the working fluid and the materials of the absorbent as recited in claims 7, 9, 21, 22, 24, and 26 would have involved a mere change in the materials used for a prior art device, which is generally recognized as being within the level of ordinary skill in the art.  Regarding claim 15, the working fluid expands during the process and the pressure would have involved the steps of the process.  Regarding claim 16, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the working would be stored as ambient temperature when the device is not being used.
Claim Objections
6.	Claims 14 and 31 objected to because of the following informalities:  the spelling of compression in line 2.  Appropriate correction is required.

Allowable Subject Matter
7.	Claims 11-14 and 28-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763